TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00487-CR


William Berry Pierce, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF SAN SABA COUNTY, 33RD JUDICIAL DISTRICT
NO. 5581, HONORABLE JAMES F. CLAWSON JR., JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N
PER CURIAM 
		On May 25, 2010, this Court ordered Lou Ann Lindeman Berry, court reporter for the
33rd District Court, San Saba County, to appear on June 23, 2010, to show cause why she should
not be held in contempt for her failure to file the reporter's record in this cause as ordered.  Based
on Berry's representation that the record had been destroyed, the order provided that Berry would
be relieved of her obligation to appear if she filed an affidavit describing in detail the status of the
record, the circumstances surrounding its loss, and any efforts made to recover the record.  As
requested, Berry has filed an affidavit stating that all copies of the record have either been deleted
or destroyed by a computer virus, that attempts have been made to recover the record from Berry's
computer, and that these attempts have been unsuccessful.  
		This appeal is hereby abated for a determination of whether the reporter's record can
be replaced by agreement of the parties.  See Tex. R. App. P. 34.6(f)(4).  The trial court is directed
to forward a record of any proceedings related to this determination, including findings of fact and
conclusions of law, to this Court within 30 days of the date of this order.  In the event that the
reporter's record cannot be replaced, the appellant will be entitled to a new trial.  See Tex. R. App.
P. 34.6(f).

 
Before Justices Patterson, Puryear and Henson
Filed:   July 21, 2010
Do Not Publish